Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 6 is objected to because of the following informalities: it appears the word “is” in line 2 should be “are”.   Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
The limitation “a means for storing fluid” are being interpreted under 35 USC 112(f) as it meets the above three prong test.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: 
“comprising a plurality of hoses” describing the “a means for carrying fluid” in claim 13, line 4
detailed description of manifold construction describing the “a means for providing electrical isolation” in claim 13, lines 5-11
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-10 and 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Both independent claims 1 and 13 claim that the isolation member/means for providing electrical isolation “is not attached to a boom of the hydraulic aerial lift” [emphasis added by examiner]. 
This language was added in the amendments of July 29, 2021. Examiner does not see support for this limitation in the original disclosure. The isolation member/means for providing electrical isolation are mounted on/coupled to the aerial work platform, which is mounted on the boom, so the isolation member/means for providing electrical isolation are in fact attached, via the aerial work platform, to the boom. See corresponding 112 (b) rejection below.
Additionally, with respect to independent claim 13, the examiner does not see where in the original disclosure there is support for the means for providing electrical isolation being disposed “within the aerial work platform” [emphasis added by examiner]. This language was added in the amendments of July 29, 2021. The original specification discloses that the control assembly is “carried by aerial work platform” ([0035]), and that the isolation member is coupled or affixed to the work platform or control assembly. Nowhere in the original disclosure does the examiner see support for the isolation member being disposed “within the aerial work platform”. Additionally, examiner points to figures 1A, 3, 7 & 9 where the isolation means are clearly depicted not “within” the aerial work platform.

    PNG
    media_image1.png
    352
    227
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    976
    786
    media_image2.png
    Greyscale

Applicant is required to cancel all new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “wherein the isolation member is not attached to a boom of the hydraulic aerial lift”. 
However, it appears the applicant may mean to recite that the isolation member is not “directly” attached to a boom of the hydraulic aerial lift, as the isolation member is disclosed as being integral with aerial platform 110, which is in turn attached to the boom 150 of the lift 100.
With respect to independent claim 13, the same issue is present with respect to the means for providing electrical isolation being claimed as “not attached to a boom of the hydraulic aerial lift”.
Additionally, with respect to independent claim 13, the claim recites that the means for providing electrical insulation is disposed “within the aerial work platform”. As noted above does not appear to be support for this limitation in the original disclosure and as a result it is unclear what the applicant considers to be the makeup/boundary of “the aerial work platform”. Typically, in the art the aerial work platform is just the bucket, and any attachments thereon are considered add-ons to the bucket. In the specification applicant appears to interchangeably use the words “aerial work platform” and “bucket” with no explanation as to if there is a difference between the two terms. Is applicant considering “the aerial work platform” to include all of the attachments on the bucket, including the control means, tools, external covers, etc.?
 Appropriate correction and clarification are required.
Applicant should make sure that any amendments to clarify the noted issues are clearly supported in the original disclosure so as to avoid any new matter issues.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2, 6 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sumitomo (JP 06-287000), as best understood in light of the above rejections. 
Sumitomo discloses:
1 & 13. An apparatus and means for improving electrical resistance in aerial work platforms of hydraulic lifts, the apparatus comprising: 
An aerial work platform that is part of an aerial lift (figure 1);
a plurality of hoses/means for carrying fluid disposed through an isolation member (figure 6) coupled to an aerial work platform (figure 1) of a hydraulic aerial lift (figure 1), wherein the plurality of hoses carry fluid for controlling operation of the aerial work platform ([0013][Wingdings font/0xE0][0016]), and wherein the isolation member is disposed within the aerial work platform and not attached to a boom of the hydraulic aerial lift (figures 1& 3 shows how 3 & 4 are attached to the aerial work platform and control unit forming a greater overall aerial work platform boundary, and that it is not directly attached to the boom); 
wherein the isolation member comprises a manifold constructed of material that is substantially electrically non-conductive and that has a plurality of through-holes (holes through which hoses pass; figures 4-7), wherein the plurality of hoses are disposed in the plurality of through-holes and extend throughout the isolation member (figures 4-7); wherein the means for carrying fluid carries fluid through the means for providing electrical isolation (figure 4-7);
wherein the manifold includes a first face and a second face (opposing end faces of 3, 4) such that the plurality of through-holes extend from the first face to the second face so as to allow the fluid to flow through the plurality of hoses (figure 6); 
wherein the plurality of hoses extend from the first face of the manifold (figure 6);
wherein the plurality of hoses extend from the second face of the manifold (figure 6); 
wherein the isolation member substantially isolates the aerial work platform from the fluid tank, from electrically connected sources disposed at the lower portion of the hydraulic aerial lift that are electrically connected to the ground, and from upper portions of the aerial lift that are electrically connected to the ground ([0015], [0020], [0021], [0027]); and 
wherein the material is selected from the group consisting of a plastic, ceramic, and glass material ([0015], [0020], [0027]).  
While Sumitomo does not specifically disclose a fluid tank/means for storing fluid coupled to the aerial work platform, any one of ordinary skill in the art would understand that there is a source for the fluid that fills hoses 9, and as the hoses are 9 are shown and disclosed as traveling down the boom to the lower control unit 8, it is understood that there would a tank/fluid source disposed on a lower portion of the hydraulic aerial lift that is electrically connected to ground (figure 1). 
With respect to the material conducting no more than 400 microamperes at 40 kV AC and no more than 56 microamperes at 56 kV DC, and the plurality of through-holes are configured to allow and withstand fluid to flow through the isolation member at: a) a rate of 6 gpm, b) pressure between 3000 psi and 6000 psi, and c) a temperature between -40 F and 200 F; the examiner notes that it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention, and one would have good reason to pursue the known options within his or her technical grasp, as the selected microamperes, fluid flow rates, pressure and temperature were one of a finite number of available range to meet or exceed the latest ANSI standards with the known and useable materials and construction. Such a combination of materials and requirements, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention was made. See also MPEP 2144.05 Obviousness of Ranges
II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

2. The apparatus of claim 1, wherein the manifold has six surfaces (3 and 4 each present multiple surfaces, including front/first, rear/second, and all of the surfaces divided up by/between pleats 15), including the first face and the second face (opposing end faces as noted above), and the first face is parallel to the second face (figure 4-7). 

    PNG
    media_image4.png
    457
    906
    media_image4.png
    Greyscale

6. The apparatus of claim 1, wherein the plurality of through- holes in the manifold is substantially vertical (position of 4 figure 1 demonstrates the ability to manipulate the manifold to a substantially vertical position) thereby allowing the fluid to flow upwards and downwards through the isolation member (figure 1).  

    PNG
    media_image5.png
    1095
    719
    media_image5.png
    Greyscale


Claims 3, 4 and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sumitomo as applied to claim 1 above, and further in view of Proline AU 462,627. Sumitomo does not disclose the manifold to be attached to the work platform via tapped holes, metallic plates and bolts, or disclose a cover. 
However, Proline teaches:
3. wherein the manifold has tapped holes (unnumbered holes in 12, best seen in figure 3) and the isolation member is affixed to the aerial work platform through the tapped holes (figure 1).  
4. further comprising: a pair of plates (12, 12) coupled to the isolation member (figure 3), wherein each plate is coupled to the manifold through a plurality of bolts that hold the plate flush against the manifold (figure 1).  While Proline does not specifically teach the mounting brackets 12 to be metal, the examiner refers to MPEP 2144.07 for the obviousness of selecting a known material.
2144.07    Art Recognized Suitability for an Intended Purpose [R-08.2012]
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

With respect to one of the mounting plate being larger than the other, as set forth in claim 5, it would have been an obvious matter of design choice at the time the invention was made to have made one of the mounting plate (12) being larger than the other to provide one with a larger attachment surface, since such a modification would have involved a mere change in the size of a component, wherein a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, changes in size or shape without special functional significance are not patentable. Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974). MPEP 2144.04 IV A. Changes in Size/Proportion. 
8. further comprising a cover (6) coupled to the isolation member (figure 2), where the cover is constructed of material that is substantially electrically non-conductive material (disclosed as “fiberglass material”; page 7) as being constructed of and configured to provide high electrical resistance for the isolation member, as well as protect the isolation member from external elements and leaking fluid (page 7).
9. further comprising: a tool (Sumitomo; “working head 4c” of robot arms 4) attached to the aerial work platform through a fitting, and 
a cover (Proline; 6) that is constructed of substantially electrically non- conductive material (Proline, “fiberglass material” page 7), wherein the cover is coupled to the aerial work platform and disposed on the platform (Sumitomo teaches the manifold being mounted on the platform), and wherein the cover protects the aerial work platform from external elements (Proline, fiberglass, page 7).  
10. The apparatus of claim 9, wherein the tool is selected from the group consisting of a drill, a saw, and an impact tool (Sumitomo; manipulation and rotating abilities of working 4c can be used as either an impact tool or drill).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-10 and 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,683,379. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose at least all of the components, features and limitations required in claims 1-6, 8-10 and 13 of the instant application, including, but not limited to the plurality of hoses disposed through an isolation member, the fluid tank, the manifold construction, material properties, material choices, covers, metallic plates and more. 
Claims 1-6, 8-10 and 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,765,538. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose at least all of the components, features and limitations required in claims 1-6, 8-10 and 13 of the instant application, including, but not limited to the plurality of hoses disposed through an isolation member, the fluid tank, the manifold construction, material properties, material choices, covers, metallic plates and more. 

Response to Arguments
Applicant's arguments filed February 11, 2022 have been fully considered but they are not persuasive. 
Applicant first argues that Proline does not teach the isolation member “disposed within the aerial work platform” as required in independent claims 1 and 13.
First of all, the examiner notes that this limitation appears to be new matter (see 35 USC 112 rejections above). Additionally, this this limitation is only present in claim 13, and is not required by claim 1. As for the rejection of claim 13, it is now rejected under Sumitomo alone, as best understood, considering the outstanding 112 issues regarding the indefiniteness on what is to be considered “within” the work platform.
Applicant’s arguments with respect to the rejections based on Proline as the primary reference have been considered but are moot because the new ground of rejection does not rely on Proline as previously presented in the last office action.
Sumitomo has been applied as the primary reference as this reference provides an insulating manifold constructed of material that is substantially electrically non-conductive, having a plurality of through holes and being mounted on/within the aerial work platform, as best understood in light of the outstanding 112 issues.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634